The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 11-12, 20, drawn to a recombinant von Willebrand Factor (VWF) protein comprising one or more mutations wherein one or more amino acids are substituted compared to SEQ ID NO: 11.

Group II, claim(s) 4, drawn to a nucleic acid encoding a recombinant von Willebrand Factor (VWF) protein comprising one or more mutations.

Group III, claim(s) 5, 17-19, 21-24, drawn to a pharmaceutical composition comprising a nucleotide of SEQ ID NOS: 1 to 5, or a combination thereof.

Group IV, claim(s) 6, 13, 14, 16, drawn to a method of inducing blood clotting comprising administering an effective amount of a pharmaceutical composition comprising a nucleotide of SEQ ID NOS: 1 to 5 to a subject in need thereof.

Group V, claim(s) 7-9, drawn to a composition comprising at least one recombinant protein, wherein the composition comprises:  a VWF sequence and one artificial Factor VIII (FVIII); a FVIII sequence and one artificial VWF sequence; or one artificial FVIII sequence and one artificial VWF sequence.

Group VI, claim(s) 10, 15, drawn to a method comprising administering a composition comprising at least one recombinant protein.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-VI appear to be that they all relate to a variant VWF sequence.

However, Johnsen et al. (2013 Blood 122(4):  590-597) teach variant VWF sequences.
Therefore, the technical feature linking the inventions of Groups I-VI does not constitute a
special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over
the prior art.

Accordingly, Groups I-VI are not so linked by the same or corresponding special technical
feature as to form a single general inventive concept.

Additionally, the inventions of Groups I-VI are subject to further restriction.  Applicants are required to elect a specific SEQ ID NO.  This is NOT an election of species.  Polypeptides having different amino acid sequences are structurally and/or functionally distinct; nucleotide sequences have different structures and/or specificities.  These sequences are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121.  Absent evidence to the contrary, each such nucleotide sequence/polypeptide sequence are presumed to represent an independent and distinct invention, subject to restriction requirement pursuant to 35 U.S.C. 121 and 37 C.F.R. 1.141.  By statute, "[i]f two or more independent and distinct inventions are claimed in one application, the commissioner may require the application to be restricted to one of the inventions."  35 U.S.C. 121.  Pursuant to this statute, the rules provide that "[i]f two or more independent and distinct inventions are claimed in a single application, the examiner in his action shall require the applicant...to elect that invention to which his claim shall be restricted." 37 C.F.R. 1.142(a).  See also 37 C.F.R. 1.141(a).  It is noted that searching more than one of the claimed patentably distinct sequences represents a serious burden for the office.  For instance, claim 2 recites approximately 61 distinct sequences which would pose an undue burden to search each compound.

Additionally, search of each invention noted above would also impose a serious burden because at least different search strategies, terms of search and/or queries in different databases would be required.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marsha Tsay/Primary Examiner, Art Unit 1656